Citation Nr: 0831644	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-08 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




REMAND

The veteran had active military service from April 1969 to 
April 1971.  The matters on appeal come to the Board of 
Veterans' Appeals (Board) following a November 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

The veteran contends that he has hearing loss and tinnitus 
that are related to his period of military service.  In 
particular, the veteran reports that he was exposed to very 
loud noise as a result of his duties as a medical 
specialist/corpsman at a tank firing range in Germany.  

A review of the veteran's service treatment records reveals 
an April 1969 Report of Medical Examination for purposes of 
enlistment into the United States Army.  The report of 
examination reflects an audiological test in which pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
60
65
No 
report
70
LEFT
0
0
0
No 
report
0

Under Summary of Defects and Diagnosis (#74) it was noted 
"Defective Hearing H2."  (The Board notes that test 
findings demonstrate a hearing impairment of the right ear 
that would qualify as a VA disability under 38 C.F.R. § 3.385 
(2007).)  

In May 1970, the veteran was hospitalized for eight days.  An 
associated 97th General Hospital summary reflects a discharge 
diagnosis of "viral infection acute with aseptic meningitis 
syndrome."  At the time of his discharge from the hospital 
the veteran was noted to be afebrile and feeling well.  

The veteran's hearing was reevaluated during a separation 
medical examination in March 1971.  In an associated Report 
of Medical Examination, audiological testing is noted to 
reflect pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
No 
report
0
LEFT
0
0
0
No 
report
5

The March 1971 Report of Medical Examination likewise 
reflects the veteran's report that he was in excellent 
health.  

Post-service medical evidence reflects that in November 2000, 
the veteran underwent a hearing test at the VA Medical Center 
(VAMC) in Leavenworth, Kansas.  Test results were noted as 
reflecting mild to moderate hearing loss at 500-3000 Hertz.  
Additional VA clinical records document the veteran's use of 
hearing aids.  

As indicated above, the veteran has reported that he was 
exposed to loud noise while on duty at a tank firing range in 
Germany.  The Board notes that, the veteran is competent to 
provide testimony concerning factual matters about which he 
has first hand knowledge such as being exposed to loud noise 
in service.  Furthermore, the veteran is competent to provide 
testimony regarding his experiencing hearing loss and 
tinnitus.  He is however not medically competent to provide a 
diagnosis or opine as to the etiology of any disability such 
as hearing loss or tinnitus.  See e.g., Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  The Board additionally notes that, the absence 
of in-service evidence of hearing loss is not fatal to a 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

In this case, the Board may not, without obtaining 
independent medical opinion evidence, explain the discrepancy 
in the veteran's entrance audiogram (reflective of defective 
hearing in the right ear under 38 C.F.R. § 3.385) and his 
separation audiogram (reflective of apparent normal hearing 
in the right ear).  Otherwise, the post-service medical 
evidence reflects the first documented diagnosis for hearing 
loss in November 2000, almost 30 years following the 
veteran's apparent normal separation audiogram in March 1971.   
Although the lack of contemporaneous medical records may be a 
fact that the Board can consider and weigh against a 
veteran's lay statements, the lack of such records does not, 
in and of itself, render the lay evidence not credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
essence, if it is concluded that lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim for service 
connection based on that lay evidence.  Id.; see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (nowhere 
do VA regulations provide that a veteran must establish 
service connection through medical records alone); 38 
U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2007).

The Board notes that action should be undertaken by way of 
obtaining additional medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: 
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period (competent 
lay evidence may establish this prong), and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (The third 
prong of 38 C.F.R. § 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.)  

In this case, in light of the veteran's competent lay 
statement regarding his exposure to loud noise in service, 
his report that he has tinnitus, as well as the need for 
additional clinical findings and a medical opinion regarding 
the etiology of any current hearing loss and/or tinnitus, the 
agency of original jurisdiction (AOJ) should arrange for the 
veteran to undergo examination by a VA examiner.  The 
examiner should address the nature and etiology of any 
diagnosed hearing loss or tinnitus that takes into account 
the veteran's lay testimony as well as the clinical record.  
Furthermore, the examiner should explain the discrepancy 
between the veteran's service entrance audiogram (reflective 
of defective hearing in the right ear under 38 C.F.R. 
§ 3.385) and service separation audiogram (reflective of 
apparent normal hearing in the right ear).  Any medical 
opinion offered should be based upon consideration of the 
veteran's complete documented history and assertions through 
review of the claims file.  Such examination is needed to 
fully and fairly evaluate the claims on appeal.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008).  

(The veteran is advised that failure to report to any 
examination scheduled, without good cause, may result in 
denial of his claims.  38 C.F.R. § 3.655 (2007).)

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be scheduled to 
undergo a VA audiological examination.  
All appropriate testing should be 
conducted and all clinical findings 
should be reported in detail.  In 
particular, the examination should 
include a controlled speech 
discrimination test (Maryland CNC) as 
well as a puretone audiometry test.  

a.  The examiner should provide the 
most likely explanation for the 
discrepancy between the veteran's 
service entrance audiogram in April 
1969 (reflective of defective 
hearing in the right ear under 
38 C.F.R. § 3.385) and service 
separation audiogram in April 1971 
(reflective of apparent normal 
hearing in the right ear).  

b.  The examiner should opine as to 
whether it is at least as likely as 
not (i.e., there is at least a 50 
percent probability) that any 
diagnosed hearing loss or tinnitus 
was incurred in or aggravated (i.e., 
a permanent worsening) by the 
veteran's period of military 
service, to include treatment for 
meningitis therein.  The basis for 
any opinion provided must be 
explained in detail with the 
complete rationale for the opinion 
expressed.  

2.  Following the above requested 
development the medical opinion evidence 
should be reviewed to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
of examination is deficient in any 
manner, corrective procedures must be 
implemented.  

3.  After undertaking any other 
development deemed appropriate, the 
veteran's claims should be readjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case 
(SSOC).  The veteran and his 
representative should then be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

